DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6, 8, 10, 13, 15 and 17 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 6-13, filed 03/21/2022, with respect to Claims 1, 3, 6, 8, 10, 13, 15 and 17 with respective to “the first message including configuration information of a second SRB; establishing the second SRB based on the configuration information of the second SRB included in the first message, the second SRB being established between the terminal and a new radio (NR) base station involved in the dual connectivity of the terminal for transmitting and receiving a radio resource control (RRC) message” have been fully considered and are persuasive. The rejections of claims 1, 3, 6, 8, 10, 13, 15 and 17 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 6, 8, 10, 13, 15 and 17 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Baek et al. (US 2015/0043492 A1), which directed to  a dual connectivity method including determining another base station to be dually connected with UE, setting up another base station, and reconfiguring the RRC connection of the UE with another base station, a method of changing a base station in a dual connectivity state, a method of hanging radio resources in a dual connectivity state, and a method of releasing dual connectivity; 
Xu et al. (US 2015/0358866 A1), which direct to a method for performing dual connectivity operation in a heterogeneous network, which includes: transmitting a first message to a second eNB for the dual connectivity operation; and receiving a response for the first message from the second eNB, wherein the response includes E-RAB (E-UTRAN Radio Access Bearer) related information;
Hong et al. (US 2019/0159274 A1), which direct to a method and a device for transmitting or receiving data when a terminal establishes dual connectivity with multiple base stations or multiple cells using different radio access technologies. The method may include receiving, from a master base station, an RRC message indicating establishment of dual connectivity by using the master base station and a secondary base station; establishing a split signaling radio bearer (SRB) connected with two cells or cell groups for dual connectivity establishment; and duplicately transmitting uplink data to each of the mater base station and the secondary base station through the split signaling radio bearer, wherein the master base station and the secondary base station are base stations using different radio access technologies.
None of these references, take alone or in combination, teaches the claims as, “the first message including configuration information of a second SRB; establishing the second SRB based on the configuration information of the second SRB included in the first message, the second SRB being established between the terminal and a new radio (NR) base station involved in the dual connectivity of the terminal for transmitting and receiving a radio resource control (RRC) message” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


May 2, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478